Mr. Tom Blackwell            Opinion   lie.    C-752
District Attorney
Travis County                Be:    Uhether the Commiseloner I s
Austin, Texas                        Court can discontinue  a
                                   .public   road if the road ex-
                                     tends through land owned by
                                     the Loner Colorado River
Dear Hr. Blackwell:                 Authority
      We refer to your letter requesting our opinion             on the
captioned matter, from which we quote in part:
           "FACTS: An application    has been made to
         the Commissioner’s Court of Travis County
         requesting It to discontinue   and vacate a
         pre-existing  public road across private pro-
         perty and across LCRA land to a ford on the
         Colorado River.
            “QUESTION: Can the Commiaslonerls Court
         discontinue  and vacate a public road which
         has ceased to be used for many years, if the
         road extends through land covered by the
         Lower Colorado River Authority?”
      IOU ask whether the Comnirsloner8s   Court can ~discontinue
and vacate’ a public road.    Article  2351 of Vernon’s Civil
Statutes in specifying  certain powers providea,   In part, that
each Comlssionerls Court shall,

            “3. Lay out and establish,   change and dir-
          continue public roads .md highra~s.”
      Under this authority  the Commissioner16 Court can
“discontinue”   a public road, and this opinion is written upon
the premise that you use the terms “discontinue”   and “vacate”
synonymously, and that they mean a discontinuance   of the
county maintenance and not l physical   closing of same.
      Article   6703 of Vernon's   Civil      Statutes   provides,   in part,
as follows:

                              -3616:
Mr, Tom Blackwell, page 2, (C- 752)


          "The Commissioners Court shall order the
        laying out and opening of public roads when
        necessary, and discontinue or alter anx road
        whenever it shall be deemed expedients
     Article 6705, Vernon's Civil Statutes, provides for notice
and other prerequisites to such road discontinuance which must
be adhered to by the Commissioner's Court in the exercise of
the powers granted under the Article 6703.
     Your request further makes reference to a possible con-
flict with Article 8280-107, Sec. 15, Vernon's Civil Statutes,
which, in limiting the powers of the Lower Colorado River
Authority, provides, in part, as follows:
          "All public rights-of-way now traversing the
        areas to be flooded by the impounded waters
        shall remain open as a way of free public pass-
        age to and from the lakes created and no charge
        shall ever be made to the public for the right
        to engage in hunting, fishing, boating or swim-
        ming thereon,"
     It is the opinion of this office that the quoted portion
of Article 8280-107 is addressed to the Lower Colorado River
Authority; but it is in no way intended to limit the power of
the Commissioner's Court under Articles 6703 or 6705.
     You made further reference to the applicability of
Article 6703a, Vernon!s Civil Statutes. This Article per-
tains to the termination of certain rights of the public in
roads under given fact situations. It operates independently
of any action of the Commissioner:s Court and this office is
of the opinion that said Article does not limit the powers of
the Commissioner!s Court under Article 6703, and Article 6705,
and would in no way alter the opinion herein expressed
     It is therefore the opinion of this office that the Com-
missionerGs Court of Travis County under the powers granted
in Article 6703 may discontinue the road upon compliance with
the terms and provisions thereof, unaffected by the provisions
of Article 8280-107, Sec. 15, or Article 6703a>

                       SUMMARY,
        A Commissioner's Court may discontinue a public
     road under the authority of Article 6703 and Article
                          .-3617-
Mr. Tom Blackwell, page 3, (C- 752)



     6705, v.c.s.; this power does not conflict with,
     nor is It limited by Article 6703a or Sec. 15 of
     Article 8280407,  V.C.S.
                           Very truly yours,
                           WAGGONER CARR
                           Attorney General of Texas


                           By:
                                               rney General
JAE:bp
APPROVED
OPINION COMMITTEE
W. V. Geppert, Chairman
John Banks
J. Arthur Sandlin
John Reeves
Marvin Sentell
APPROVED FOR THE ATTORNEY GENERAL
By: T. B, rJright




                          -3618-